—Judgments, Supreme Court, Bronx County (Daniel Sullivan, J.), both rendered April 2, 1997, convicting defendant, after a jury trial and upon his plea of guilty, of robbery in the first degree, and sentencing him to concurrent terms of 12V2 to 25 years and 4 to 8 years, respectively, unanimously affirmed.
The court’s summary denial of defendant’s speedy trial motion was proper because the motion papers were facially insufficient. Since the motion did not contain sworn allegations that the People failed to declare their readiness for trial, it lacked factual allegations indicating entitlement to a dismissal of the charges (see, People v Lomax, 50 NY2d 351, 357; People v Dinkins, 261 AD2d 171; People v Jackson, 259 AD2d 376). Defendant’s allegation that he had not contributed to any of the delay did not necessarily imply a lack of readiness on the part of the People (cf., People ex rel. Franklin v Warden, 31 NY2d 498, 501-502). Moreover, that allegation was patently inaccurate since, as the court was aware, defendant had made suppression motions.
The challenged portions of the prosecutor’s summation were generally responsive to the defense summation and fair comment on the evidence (see, People v Overlee, 236 AD2d 133, lv denied 91 NY2d 976; People v D’Alessandro, 184 AD2d 114, 118-119, lv denied 81 NY2d 884). In any event, were we to find any of the challenged comments to be improper, we would find the error to be harmless in view of the overwhelming evidence of defendant’s guilt.
We perceive no abuse of sentencing discretion. Concur — Tom, J. P., Rubin, Andrias, Buckley and Friedman, JJ.